DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on February 3, 2021. Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/21; 9/10/21 were considered by the examiner. See attached PTO-form 1449.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/166,718, filed on March 15, 2021.

Claim Objections
Claims 13-19 are objected to because of the following informalities:  the claims recite “a blockchain node” would be clear to amend as “a blockchain computer node”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10-13, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gauvreau Jr. (US 2020/0050613 A1).
As per claim 1, Gauvreau discloses a blockchain transaction method comprising:
obtaining a transaction instruction of a client, wherein the transaction instruction comprises a first Structured Query Language (SQL) write command (para. 0065, as receives a command to write data to the user relational blockchain database); 
performing a simulated transaction according to the first SQL write command to obtain a transaction result (para. 0066, as generate a new block for the identified first user-defined blockchain); 
obtaining block data (para. 0067, as transmit the new block a distributed network of blockchain database servers for consensus to add the new block to the identified first user-defined blockchains);
checking the block data based on the transaction result generating a second SQL write command based on the block data and when checking the block data succeeds (para. 0067, as automatic minding the new block by the server that was transmitted for consensus; para. 0068, as database server 105 persists the new block and does not persist the new block to the identified user-defined blockchain until consensus is reached); and 
instructing a relational database (RDB) to execute the second SQL write command (para. 0069-0070, as at later blockchain database server 105 receives a command to read data and the database server accesses value of the identified field(s) and returns the access value; and para. 0085 as insert command (or write).  
10. The blockchain transaction method of claim 1, further comprising: converting the first SQL write command into a key-value (KV); determining, based on the KV, a third SQL write command to write the transaction result to the RDB; and instructing the RDB to execute the third SQL write command.  
As per claim 6, Gauvreau further teaches obtaining a key-value (KV) of the block data; and converting the KV into the second SQL write command of a corresponding entry in the RDB (para. 0046, 0066).  
As per claim 10, Gauvreau further teaches converting the first SQL write command into a key-value (KV); determining, based on the KV, a third SQL write command to write the transaction result to the RDB; and instructing the RDB to execute the third SQL write command (para. 0065-0066, 0070as value set fir the identified field(s).  
As per claim 11, Gauvreau further teaches determining, according to the first SQL write command, a third SQL write command to write the transaction result to the RDB; and instructing the RDB to execute the third SQL write command (para. 0104).  
As per claim 12, Gauvreau further teaches obtaining a query instruction of the client, wherein the query instruction comprises a second SQL query command; instructing, according to the query instruction, the RDB to execute the second SQL query command; and obtaining a query result in response to the second SQL query command being executed (para. 0110-0112).  
As per claims 13 and 20, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a node, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claim 17, Gauvreau further teaches convert the first SQL write command into a key-value (KV) according to the transaction instruction; and check the KV to obtain a check result indicating whether to perform the simulated transaction (para. 0065).
As per claims 18-19, have similar limitations as recited in claims 10-11; therefore, they are rejected under the same subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau Jr. (US 2020/0050613 A1), as applied to claim 1 and 13 above, and further in view of Innocenti (US Patent No. 11,169,985).
As per claim 2, Gauvreau does not explicitly teach, but Innoceti teaches determining, according to the transaction instruction, a first SQL query command to obtain endorsement information; instructing the RDB to execute the first SQL query command; obtaining the endorsement information in response to the first SQL query command being executed; and further performing the simulated transaction based on the endorsement information (col. 35, lines 1-25). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Gauvreau to implement the above steps as taught by Innocenti because it would provide improve the blockchain transactions validation.
As per claim 3, Innocenti further teaches determining whether the endorsement information meets a first preset condition; and further performing the simulated transaction according to the first SQL write command when the endorsement information meets the first preset condition (col. 35, lines 26-35).  
As per claim 4, Innocenti further teaches wherein the endorsement information comprises first information of a transaction corresponding to the transaction instruction, and wherein the blockchain transaction method further comprises further performing the simulated transaction based on the first information (col. 35, lines 33-35).  
As per claim 5, Gauvreau further teaches the first SQL write command into a key-value (KV) according to the transaction instruction; and further determining, based on the KV, the first SQL query command (para. 0065).  
As per claim 7, Gauvreau does not explicitly teach, but Innocenti teaches converting the KV into the second SQL write command using a smart contract (col. 35, lines 43-67).  (col. 35, lines 43-67).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Gauvreau to implement the above steps as taught by Innocenti because it would reduce transaction time. Motivation to do so would enable the system to eliminate the need for intermediary parties to conduct trusted transaction on the blockchain without having an intermediary (Innocenti: col. 10, lines 1-13).  
As per claim 8, Gauvreau teaches the first SQL write command into a key-value (KV) according to the transaction instruction; and checking the KV to obtain a check result indicating whether to perform the simulated transaction (para. 66-67). Gauvreau does not teach, but Innocenti teacges converting, using a smart contract (col. 35, lines 43-67).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Gauvreau to implement the above steps as taught by Innocenti because it would reduce transaction time. Motivation to do so would enable the system to eliminate the need for intermediary parties to conduct trusted transaction on the blockchain without having an intermediary (Innocenti: col. 10, lines 1-13).  
As per claim 9, Innocenti teaches determining, according to the first SQL write command, a key corresponding to an entry indicated by the first SQL write command; and 39Atty. Docket No. 4747-81500 (85761140US04) determining, based on content of the entry, a value corresponding to the key (col. 34, lines 45-50, col. 37, lines 30-34).  
As per claims 14-16, have similar limitations as recite in dependent claims 2-4; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Patent No. 10,877,962): Deferred update of database hashcode in blockchain.

The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	September 6, 2022